                  Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 1 of 14




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
 8
     GUY GILDNER and DEBRA GILDNER,                    No. 2:19-cv-00362-RAJ
 9   husband and wife, and the marital
     community comprised thereof,                      STIPULATED MOTION FOR
10                                                     PROTECTIVE ORDER
                             Plaintiffs,
11
              v.
12                                                     NOTE ON MOTION CALENDAR:
     THE BOEING COMPANY, a Delaware                    August 20, 2019
13   corporation,
14                           Defendant.
15

16            The parties stipulate and move for entry of a protective order governing discovery, filed
17   herewith. Pursuant to Local Civil Rule 26(c)(2), the parties began with the District’s model
18   protective order, and identified departures from the model in redline, attached hereto as
19   Exhibit A.
20            IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
21            DATED THIS 20th day of August 2019.
22

23

24

25

26

      STIPULATED MOTION FOR                                                     Perkins Coie LLP
      PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
      (No. 2:19-cv-00362-RAJ) –1                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92164667.1                                                                Fax: 206.359.9000
                  Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 2 of 14




 1   By: s/ Pellegrino L. Certa                  By: s/ Cristina Sepe
     Pellegrino L. Certa, WSBA No. 25903         Gretchen M. Paine, WSBA No. 44149
 2   Cheryl J. Farrish, WSBA No. 41698           Cristina Sepe, WSBA No. 53609
     CERTA LAW GROUP P.S.                        PERKINS COIE LLP
 3   320 Dayton St Ste 260                       1201 Third Avenue, Suite 4900
     Edmonds, WA 98020-3583                      Seattle, WA 98101-3099
 4   Telephone: 206.838.2500                     Telephone: 206.359.8000
     Email: pcerta@certalaw.com                  Email: GPaine@perkinscoie.com
 5           cfarrish@certalaw.com                        Csepe@perkinscoie.com
 6   Attorneys for Plaintiffs Guy and Debra      Attorneys for Defendant The Boeing Company
     Gildner
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION FOR                                            Perkins Coie LLP
      PROTECTIVE ORDER                                           1201 Third Avenue, Suite 4900
      (No. 2:19-cv-00362-RAJ) – 2                                  Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     92164667.1                                                       Fax: 206.359.9000
                  Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 3 of 14




 1                                     CERTIFICATE OF SERVICE
 2            The undersigned certifies that on the dated indicated below, I caused service of the

 3   foregoing document via the CM/ECF system that will automatically send notice of such filing to

 4   all counsel of record herein.

 5            DATED this 20th day of August, 2019 at Seattle, Washington.

 6
                                                           s/ Cristina Sepe
 7                                                         Cristina Sepe, WSBA No. 53609
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
      (No. 2:19-cv-00362-RAJ) –1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92164667.1                                                                Fax: 206.359.9000
Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 4 of 14




 EXHIBIT A
                         Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 5 of 14




                                                           THE HONORABLE RICHARD A. JONES
 1
 2

 3

 4
 5

 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10
            GUY GILDNER and DEBRA                             CASE NO. 2:19-cv-00362
11          GILDNER, husband and wife, and the
            marital community comprised thereof,              STIPULATED
12                                                            PROTECTIVE ORDER

13                                 Plaintiffs,

14                  v.

15          THE BOEING COMPANY, a Delaware
            corporation,
16
                                   Defendant.
17

18 1.       PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20 private information for which special protection may be warranted. Accordingly, the parties hereby

21 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
22 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23 protection on all disclosures or responses to discovery, the protection it affords from public
24 disclosure and use extends only to the limited information or items that are entitled to confidential

25 treatment under the applicable legal principles, and it does not presumptively entitle parties to file
26 confidential information under seal.
                                                                                                            Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 1
                      Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 6 of 14




 1 2.       “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things

 3 produced or otherwise exchanged: [The parties must include a list of specific documents such as

 4 “company’s customer list” or “plaintiff’s medical records;” do not list broad categories of
 5 documents such as “sensitive business material”].

 6                  (a)    Medical information, such as medical records, medical treatment, and
 7 medical diagnoses;

 8                  (b)    information (regardless of how it is generated, stored or maintained) or
 9 tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c)(1)(G) or
10 non-public proprietary information purchased or obtained from a private entity;

11                  (c)    addresses and telephone numbers; and
12                  (d)    any other personally identifiable information identified in Federal Rule of
13 Civil Procedure 5.2 and Local Civil Rule 5.2(a).
14          If a designating party determines that information not described in this paragraph should
15 be designated Confidential Information, the parties shall negotiate the appropriateness of that

16 designation in good faith and endeavor to resolve any dispute prior to the production of that
17 information. If the parties are unable to resolve the dispute within 14 calendar days, the designating

18 party shall designate the material as containing Confidential Information and produce it. The
19 receiving party can then challenge the confidentiality designation(s) pursuant to Section 6 of this
20 Order.

21 3.       SCOPE
22          The protections conferred by this agreement cover not only confidential material (as

23 defined above), but also (1) any information copied or extracted from confidential material; (2) all
24 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

25 conversations, or presentations by parties or their counsel that might reveal confidential material.
26
                                                                                                            Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 2
                      Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 7 of 14




 1          However, the protections conferred by this agreement do not cover information that is in
 2 the public domain or becomes part of the public domain through trial or otherwise.
                                                                                                            Formatted: Keep with next, Keep lines together
 3 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 4          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
 5 or produced by another party or by a non-party in connection with this case only for prosecuting,

 6 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
 7 categories of persons and under the conditions described in this agreement. Confidential material

 8 must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 9 that access is limited to the persons authorized under this agreement.
10          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
11 by the court or permitted in writing by the designating party, a receiving party may disclose any
12 confidential material only to:

13                  (a)    the receiving party’s counsel of record in this action, as well as employees
14 of counsel to whom it is reasonably necessary to disclose the information for this litigation;
15                  (b)    the officers, directors, and employees (including in house counsel) of the

16 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
17 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

18 designated;
19                  (c)    experts and consultants to whom disclosure is reasonably necessary for this
20 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21                  (d)    the court, court personnel, and court reporters and their staff;
22                  (e)    copy or imaging services retained by counsel to assist in the duplication of

23 confidential material, provided that counsel for the party retaining the copy or imaging service
24 instructs the service not to disclose any confidential material to third parties and to immediately

25 return all originals and copies of any confidential material;
26
                                                                                                            Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 3
                      Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 8 of 14




 1                  (f)     during their depositions, witnesses in the action to whom disclosure is
 2 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 4 transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 5 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6 under this agreement;
 7                  (g)     the author or recipient of a document containing the information or a

 8 custodian or other person who otherwise possessed or knew the information.
 9          4.3     Filing Confidential Material. Before filing confidential material or discussing or
10 referencing such material in court filings, the filing party shall confer with the designating party,

11 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
12 remove the confidential designation, whether the document can be redacted, or whether a motion

13 to seal or stipulation and proposed order is warranted. During the meet and confer process, the
14 designating party must identify the basis for sealing the specific confidential information at issue,
15 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

16 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
17 the standards that will be applied when a party seeks permission from the court to file material

18 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
19 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
20 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

21 the strong presumption of public access to the Court’s files.
22 5.       DESIGNATING PROTECTED MATERIAL

23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
24 or non-party that designates information or items for protection under this agreement must take

25 care to limit any such designation to specific material that qualifies under the appropriate
26 standards. The designating party must designate for protection only those parts of material,
                                                                                                              Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 4
                      Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 9 of 14




 1 documents, items, or oral or written communications that qualify, so that other portions of the
 2 material, documents, items, or communications for which protection is not warranted are not swept

 3 unjustifiably within the ambit of this agreement.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 5 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 6 unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 7 and burdens on other parties) expose the designating party to sanctions.

 8          If it comes to a designating party’s attention that information or items that it designated for
 9 protection do not qualify for protection, the designating party must promptly notify all other parties
10 that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this
12 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

13 ordered, disclosure or discovery material that qualifies for protection under this agreement must
14 be clearly so designated before or when the material is disclosed or produced.
15                  (a)     Information in documentary form: (e.g., paper or electronic documents and

16 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
17 the designating party must affix the word “CONFIDENTIAL” to each page that contains

18 confidential material. If only a portion or portions of the material on a page qualifies for protection,
19 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
20 markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
22 and any participating non-parties must identify on the record, during the deposition or other pretrial

23 proceeding, all protected testimony, without prejudice to their right to so designate other testimony
24 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

25 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
26
                                                                                                              Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 5
                     Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 10 of 14




 1 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
 2 at trial, the issue should be addressed during the pre-trial conference.

 3                  (c)    Other tangible items: the producing party must affix in a prominent place

 4 on the exterior of the container or containers in which the information or item is stored the word
 5 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 6 the producing party, to the extent practicable, shall identify the protected portion(s).
 7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8 designate qualified information or items does not, standing alone, waive the designating party’s
 9 right to secure protection under this agreement for such material. Upon timely correction of a
10 designation, the receiving party must make reasonable efforts to ensure that the material is treated

11 in accordance with the provisions of this agreement.
12 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
13          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
14 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
15 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
17 challenge a confidentiality designation by electing not to mount a challenge promptly after the

18 original designation is disclosed.
19          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
20 regarding confidential designations without court involvement. Any motion regarding confidential

21 designations or for a protective order must include a certification, in the motion or in a declaration
22 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

23 affected parties in an effort to resolve the dispute without court action. The certification must list
24 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

25 to-face meeting or a telephone conference.
26
                                                                                                            Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 6
                     Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 11 of 14




 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 2 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 3 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 5 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 7 the material in question as confidential until the court rules on the challenge.

 8 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 9 LITIGATION
10          If a party is served with a subpoena or a court order issued in other litigation that compels
11 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
12 must:

13                  (a)    promptly notify the designating party in writing and include a copy of the
14 subpoena or court order;
15                  (b)    promptly notify in writing the party who caused the subpoena or order to

16 issue in the other litigation that some or all of the material covered by the subpoena or order is
17 subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
19 the designating party whose confidential material may be affected.
20 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
22 material to any person or in any circumstance not authorized under this agreement, the receiving

23 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
24 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

25 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
26
                                                                                                            Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 7
                     Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 12 of 14




 1 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
 2 Bound” that is attached hereto as Exhibit A.

 3 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4 MATERIAL
 5          When a producing party gives notice to receiving parties that certain inadvertently

 6 produced material is subject to a claim of privilege or other protection, the obligations of the
 7 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 8 is not intended to modify whatever procedure may be established in an e-discovery order or
 9 agreement that provides for production without prior privilege review. The parties agree to the
10 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

11 10.      NON TERMINATION AND RETURN OF DOCUMENTS
12          Within 60 days after the termination of this action, including all appeals, each receiving
13 party must return all confidential material to the producing party, including all copies, extracts and
14 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
15          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

16 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
17 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

18 product, even if such materials contain confidential material.
19          The confidentiality obligations imposed by this agreement shall remain in effect until a
20 designating party agrees otherwise in writing or a court orders otherwise.
                                                                                                            Formatted: K Body Exactly 24
21
                                                                                                            Formatted: Justified
22 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                            Formatted: K Body Exactly 24, Tab stops: Not at 2.5" +
23                                                                                                          3.5" + 6.5"

24 DATED:                                                                                                   Formatted: Tab stops: 3", Left + Not at 3.5"
                                                   Pellegrino L. Certa, WSBA No. 25903
25                                                 Cheryl J. Farrish, WSBA No. 41698
26                                                 CERTA LAW GROUP P.S.
                                                                                                            Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 8
                     Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 13 of 14




                                                  Attorneys for PlaintiffPlaintiffs                        Formatted: Font: Italic
 1
                                                                                                           Formatted: Font: Italic
     DATED:                                                                                                Formatted: Left, Indent: Left: 2.5", First line: 0.5", Space
 2                                                Gretchen M. Paine, WSBA No. 44149                        After: 0 pt, Line spacing: single

 3                                                Cristina Sepe, WSBA No. 53609                            Formatted: Tab stops: 3", Left + Not at 3.5"
                                                  PERKINS COIE LLP                                         Formatted: Underline
 4
                                                  Attorneys for Defendant The Boeing Company               Formatted: Font: Italic
 5                                                                                                         Formatted: Normal, Left, Indent: Left: 2.58", First line:
                                                                                                           0.42", Right: 0.08", No widow/orphan control, Keep with
 6                                                                                                         next, Keep lines together
            PURSUANT TO STIPULATION, IT IS SO ORDERED .                                                    Formatted: Font: Italic
 7                                                                                                         Formatted: Font: Bold
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
                                                                                                           Formatted: Font: Bold
 8
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 9
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
10
     documents, including the attorney-client privilege, attorney work-product protection, or any other
11
     privilege or protection recognized by law.
12

13
     DATED:
14
15
                                                          [Name of Judge]
16                                                        The Honorable Richard A. Jones
                                                          United States District Court Judge
17

18
19
20

21
22

23
24

25
26
                                                                                                           Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 9
                    Case 2:19-cv-00362-RAJ Document 16 Filed 08/20/19 Page 14 of 14




 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of
 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the
 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could
10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective
12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:
17 City and State where sworn and signed:

18 Printed name:
19 Signature:
20

21
22

23
24

25
26
                                                                                                          Formatted: Font: 10 pt



     STIPULATED PROTECTIVE ORDER
     (No. 2:19-cv-00362) – 10
